Citation Nr: 0929910	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  06-00 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for Hepatitis C.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to a rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD) prior to June 17, 2004.

5.  Entitlement to an effective date prior to June 17, 2004 
for a total disability rating based on individual 
unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
April 1968 to May 1972.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from  rating decisions 
by the Portland, Oregon Department of Veterans Affairs (VA) 
Regional Office (RO) that (in September 2003) granted service 
connection and assigned a 30 percent rating for PTSD 
effective March 4, 2003 (the date of the claim); (in May 
2004) readjudicated the matter of the rating assigned after 
considering additional evidence received and continued the 30 
percent rating for PTSD; (in August 2004) increased the 
rating for PTSD to 70 percent effective June 17, 2004 (the 
date of receipt of correspondence from the Veteran); (in June 
2005) denied service connection for bilateral hearing loss, 
tinnitus, hepatitis, and denied TDIU; and (in August 2006) 
granted TDIU effective June 17, 2004.  In December 2008, a 
videoconference hearing was held before the undersigned.  A 
transcript of that hearing is associated with the claims 
file.  During the hearing, the Veteran indicated that he was 
appealing the 30 percent rating initially assigned for PTSD.  
He stated that he was seeking a 70 percent rating from the 
effective date of the grant of service connection for PTSD, 
and specifically indicated that he was not seeking a rating 
in excess of 70 percent.  The matter pertaining to the rating 
for PTSD has been characterized to reflect the Veteran's 
claim (as he has specified it).  In April 2009, the Board 
referred the matter of the rating for PTSD to the Veterans 
Health Administration (VHA) for an advisory medical opinion.

The issues of service connection for bilateral hearing loss 
and tinnitus are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if any action on his part is required.


FINDINGS OF FACT

1.  Hepatitis C was not manifested in service; a 
preponderance of the evidence is against a finding that the 
Veteran has (or at any time during the appeal period had) 
such disease.

2.  Prior to June 17, 2004, symptoms of the Veteran's PTSD 
are reasonably shown to have been manifested by occupational 
and social impairment with reduced reliability and 
productivity; occupational and social impairment with 
deficiencies in most areas was not shown at any time during 
that period.

3.  The Veteran's informal claim for TDIU was received on 
September 20, 2004, and TDIU was granted effective from June 
17, 2004; he did not file a claim for TDIU prior to that 
date; his only service- connected disability prior to that 
date was PTSD rated 50 percent; and prior to that date the 
PTSD was not shown to be of such severity as to preclude him 
from maintaining substantially gainful employment. 


CONCLUSIONS OF LAW

1.  Service connection for hepatitis C is not warranted.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2008).

2.  A 50 percent (but no higher) rating is warranted for the 
Veteran's PTSD for the period prior to June 17, 2004.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code (Code) 9411 (2008).

3.  Prior to June 17, 2004, the schedular requirements for 
TDIU were not met, and a TDIU rating was not warranted; an 
effective date for the award of TDIU prior to that date is 
not warranted.  38 U.S.C.A. §§ 1155, 5101, 5110 (West 2002); 
38 C.F.R. §§ 3.151, 3.155, 3.157, 3.340, 3.341, 3.400, 4.15, 
4.16 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claims.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1) (including as amended effective May 30, 2008, 
73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Regarding the claim of entitlement to service connection for 
hepatitis C, letters in March and April 2005 informed the 
Veteran of the evidence and information necessary to 
substantiate his claim, the information required of him to 
enable VA to obtain evidence in support of his claim, the 
assistance that VA would provide to obtain evidence and 
information in support of his claim, and the evidence that he 
should submit if he did not desire VA to obtain such evidence 
on his behalf.  He was also informed that he should submit 
any medical evidence pertinent to his claim.  VCAA notice was 
provided to the appellant prior to the initial adjudication 
in this matter.  See Pelegrini, supra.  While he was not 
provided timely notice regarding the rating of hepatitis C 
(or how an effective date for the award of service connection 
for such disability would be determined) (see Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006)), this decision denies 
service connection; neither the rating of a disability nor 
the effective date of an award of service connection is a 
matter for consideration herein.

Regarding PTSD and TDIU, as the rating decisions on appeal 
granted service connection and TDIU, and assigned a 
disability rating and effective dates for the awards, 
statutory notice had served its purpose, and its application 
was no longer required.  See Dingess/Hartman, 19 Vet. App. at 
490-91.  December 2005 and January 2007 statements of the 
case (SOCs) provided notice on the "downstream" issues of 
entitlement to an increased rating/earlier effective date; 
and a January 2007 supplemental SOC (SSOC) readjudicated the 
matter of the rating for PTSD after the Veteran responded and 
further development was completed.  38 U.S.C.A. § 7105; see 
Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The 
Veteran has had ample opportunity to respond/supplement the 
record.  He has not alleged that notice as to these matters 
was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 
128, 137 (2008) (holding that "where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
issues").

The Veteran's service treatment records (STRs) and pertinent 
post-service VA and private records have been secured.  He 
has not identified any pertinent evidence that remains 
outstanding (and in July 2009 correspondence stated he had no 
additional evidence to submit).  The RO arranged for VA 
psychiatric examinations in July 2003, July 2004 and July 
2006; and the Board requested a VHA expert advisory opinion 
in April 2009.  VA's duty to assist is met.  Accordingly, the 
Board will address the merits of the claims.




B.	Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on 
the evidence relevant to these appeals.  Although the Board 
has an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis will 
focus specifically on what the evidence shows, or fails to 
show, as to the claims.

Service connection:

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.  

To substantiate a claim of service connection, there must be 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Hickson v. West, 12 
Vet. App. 247 (1999).

The Veteran contends that he contracted hepatitis C during 
service either from the process of acquiring a tattoo 
therein, or from exposure to another man's blood while 
assisting him after an injury.  He states that upon his 
return from Vietnam he was informed that he had infectious 
hepatitis.

The Veteran's STRs do not note hepatitis; on service 
separation examination no pertinent abnormality was noted.  

VA treatment records from March 2003 to June 2005 do not 
reveal a definitive diagnosis of hepatitis C.  A March 2003 
record notes a false reactive hepatitis C antibody test; 
however, following a RIBA blood test, the test result was 
amended to show negative hepatitis C reactive.  Subsequent 
liver function studies were within normal limits.

During the December 2008 videoconference hearing, the Veteran 
testified that hepatitis C was diagnosed in 2003; he 
indicated he has received no formal treatment for such 
disease.

The threshold question that must be addressed here (as with 
any claim seeking service connection) is whether the veteran 
actually has the disabilities for which service connection is 
sought.  In the absence of proof of a present disability, 
there is no valid claim [of service connection].  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  

There is no competent evidence showing that the Veteran now 
has (or at any time during the appeal period has had) 
hepatitis C, the disability for which service connection is 
sought.  The result of a false positive test for the presence 
of hepatitis C was amended to reflect there was no such 
disease when more precise diagnostic studies established the 
Veteran does not have the disease.  Significantly, he has 
indicated he does not receive (and has never received) 
treatment for hepatitis C (as would be expected if such 
disease was shown/suspected).  

The Veteran was specifically advised that to establish 
service connection for a claimed disability, as a threshold 
requirement he must show he actually has such disability.  As 
the preponderance of the evidence establishes that he does 
not have hepatitis C, the initial threshold requirement 
necessary to substantiate the claim of service connection for 
such disability (competent evidence of a diagnosis of the 
disability) is not met.  Accordingly, this claim must be 
denied.




Increased rating:

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  

PTSD warrants a 100 percent rating where there is total 
occupational and social impairment due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  

A 70 percent rating is warranted for PTSD where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A 50 percent rating is warranted for PTSD where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Code 9411.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the Veteran's capacity 
for adjustment during periods of remission.  38 C.F.R. 
§ 4.126(a).  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign an evaluation on the basis of social impairment.  
38 C.F.R. § 4.126(b).

The GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (1996).  A score of 41 to 50 is assigned 
where there are "[s]erious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV) 47 (4th 
ed. 1994).  A score of 51 to 60 reflects that there are 
"[m]oderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) OR moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers)."  Id.  A GAF 
score of 61 to 70 indicates the examinee has some mild 
symptoms or some difficulty in social, occupational, or 
school functioning, but generally functions pretty well with 
some meaningful interpersonal relationships.  Id. at 46.  

It is not expected that all cases will show all the findings 
specified; however, findings sufficiently characteristic to 
identify the disease and the disability therefrom and 
coordination of rating with impairment of function will be 
expected in all instances.  38 C.F.R. § 4.21.

Where there is a question as to which of two evaluations 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

In claims for increased ratings, "staged" ratings may be 
warranted if the claim involves the initial rating assigned 
with a grant of service connection.  This appeal is from the 
initial rating assigned, and "staged" ratings are for 
consideration and have been assigned by the RO.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

The Veteran's medical records show a nonservice-connected 
Axis I diagnoses of alcohol abuse.  However, the records do 
not specifically indicate what symptoms are attributable only 
to this nonservice-connected disability.  Hence, for the 
limited purpose of this decision, the board will attribute 
all psychiatric signs and symptoms to the service-connected 
PTSD.  See Mittleider v. West, 11 Vet. App. 181 (1998) 
(finding that when it is not possible to separate the effects 
of the service-connected condition from a nonservice-
connected condition, 38 C.F.R. § 3.102, which requires that 
reasonable doubt on any issue be resolved in the Veteran's 
favor, clearly dictates that such signs and symptoms be 
attributed to the service-connected condition).  Notably, 
governing case law Allen v. Principi, 237 F.3d 1368 (Fed. 
Cir. 2001), provides that while compensation is not payable 
for disability due to alcohol or substance abuse where such 
is the result of willful wrongdoing, a veteran is not 
precluded from receiving compensation for disability due to 
alcohol or drug abuse where such is secondary to (a symptom 
of ) PTSD, and evidences increased severity of PTSD.

An April 2003 intake evaluation at the Portland Vet Center 
shows that the Veteran presented with sleep disturbance, 
anger, intrusive thoughts, alienation and isolation, 
emotional numbness, and some hopelessness.  PTSD moderate to 
severe was diagnosed.

On July 2003 VA examination, the Veteran reported that he was 
bothered quite a bit by distressing dreams averaging about 
one time per week and that he would wake up in sweat, with 
clammy hands, clenched fists, and rapid breathing.  He stated 
that he felt cut off and detached from people, and had 
nothing to look forward to.  He reported that he is often 
irritable and hypervigilant.  He reported that he feels sad 
much of the time and is unable to concentrate.  He relied on 
his mother and his girlfriend for support.  Mental status 
evaluation revealed that he was casually dressed and properly 
groomed; he was cooperative, pleasant, and friendly; he was 
oriented in all spheres; his speech was clear, brief, 
concrete and of normal rate; his mood was anxious; affect was 
stable and appropriate; thought process was coherent and 
goal-directed; eye contact was good; there was no obvious 
sign of psychotic symptoms or delusional thinking; cognitive 
functioning appeared grossly intact; social judgment and 
capacity for insight seemed intact; there was no apparent 
memory impairment noted for recent or remote events; he 
denied suicidal ideation.  PTSD, mild to moderate secondary 
to war-related stressors with associated depressive symptoms 
and alcohol dependence were diagnosed.  GAF score due to PTSD 
was 61 - mild symptoms with some difficulty in social and 
occupational functioning; GAF score due to PTSD plus alcohol 
dependence was 55 - moderate difficulty in social and 
occupational functioning.

In a July 2003 VA outpatient record, it was noted that the 
Veteran sought assistance with sleep and depression.  He 
indicated that he had a long history of problems with 
employment, alcohol, assaultive behavior towards others, low 
mood, feelings of being cut off from others, nightmares, 
hyperarousal, relationship problems.  He stated that he drank 
to help with insomnia.  Mental status examination revealed 
that he was casually dressed and appropriately groomed; 
speech was normal; affect was pleasant; thought process was 
logical, goal-directed, and responsive; thought content was 
appropriate to the situation; he denied suicidal and 
homicidal ideation; he was oriented in all spheres; his 
concentration was grossly intact; judgment was fair; insight 
was intact.  PTSD was diagnosed.  The examiner noted that the 
Veteran had employment and substance use history that would 
seem to indicate a prolonged and multi-focal deficit in 
functioning resulting from PTSD.

In February 2004 the Veteran reported continued difficulty 
with sleeping and nightmares related to PTSD.  Mental status 
evaluation revealed that he was dressed in clean work 
clothing; and was appropriately groomed; his speech was 
logical and goal-directed; he indicated that his mood was 
better when he was not drinking; his thought processes were 
goal-oriented and logical; he denied suicidal ideation; he 
was oriented in all spheres; judgment and insight were fair.  

As the Veteran's disability picture has been complicated by a 
long-standing problem with alcohol/substance abuse, the Board 
sought medical guidance via a VHA opinion.

In April 2009 a VHA expert opined:

"The relationship between PTSD and alcohol abuse and 
dependence is complicated.  The medical literature has 
shown an association with increased rates of alcohol 
related disorders and PTSD but not a causal 
relationship.

Based on the review of the claims folder the appellant's 
alcohol abuse cannot be entirely due to his PTSD because 
his abuse of alcohol began before his war-related 
trauma.  A related issue is the relationship between his 
PTSD and his alcohol abuse.  Based on the review of the 
claims folder his PTSD may have contributed to his 
continued alcohol use.  Thus it is as likely as not that 
his PTSD aggravated his abuse of alcohol.

The information in the claims folders supports two 
diagnoses:  PTSD and an alcohol abuse disorder.  Because 
the appellate has two diagnoses it is not likely that 
his alcohol abuse is evidence of increased severity of 
his PTSD.

Because the alcohol abuse during the period from March 
3, 2003 to June 17, 2004 was not secondary to or 
symptoms of PTSD the following symptoms or functional 
impairments are attributable to the PTSD: re-
experiencing of war related stressors in the form of 
distressing dreams, avoidance of conversations related 
to his Vietnam experiences, feelings of emotional and 
social detachment from people, avoidance of crowds and 
hypervigilance.  Symptoms or functional impairments that 
may be attributed to either PTSD or an alcohol abuse 
disorder include sleep disturbance, feelings of 
irritability, difficulties with concentration and 
depression.  Based on the review of the claims folder I 
am unable to determine if these symptoms are primarily 
due to either PTSD or an alcohol abuse disorder."

Based on the foregoing, the Board finds that the Veteran is 
entitled to a 50 percent rating (but no higher) rating for 
PTSD for the entire period at issue (i.e., prior to June 17, 
2004).  While many of the symptoms listed in the schedular 
criteria for a 50 percent rating are not shown, the evidence 
reflecting a degree of social isolation, including the GAF 
score of 55 (for moderate symptoms) assigned for PTSD and 
alcohol abuse (in light of the VHA experts inability to 
distinguish between symptoms of PTSD and those of primary 
alcoholism) establishes that the PTSD was manifested by 
symptoms productive of occupational and social impairment 
with reduced reliability and productivity.  Consequently, a 
50 percent rating is warranted throughout prior to June 17, 
2004.

It is not shown that at any time prior to June 17, 2004 
symptoms of the Veteran's PTSD were of such nature and 
severity as to warrant the next higher, 70 percent rating.  
Specifically, there was no evidence of intermittently 
illogical, obscure, or irrelevant speech (the Veteran's 
speech has been consistently described as of normal rate and 
volume, fluid, spontaneous, and not pressured, with coherent 
and logical thought process); spatial disorientation (the 
Veteran has always been described as alert and fully oriented 
on evaluation/examination); or neglect of personal appearance 
and hygiene (he always appears for examination well groomed 
with appropriate appearance and hygiene).

The evidence shows the Veteran experiences daily depression 
and irritability.  However, these symptoms are not shown to 
affect his ability to function independently, appropriately, 
and effectively.  

Regarding impaired impulse control, the Veteran is not shown 
to have had periods of violence or unprovoked irritability.

While the record shows the Veteran has difficulty 
establishing and maintaining effective relationships, it does 
not show that an inability to do so.  The record clearly 
reflects he maintains close relationships with a close 
supportive family, including his mother and girlfriend (who, 
per July 2003 psychiatric intake note, suggested he seek 
treatment).  

Examinations have noted the Veteran's denials of suicidal 
ideation.  

The disability picture shown regarding the Veteran's PTSD 
prior to June 17, 2004 most nearly approximates the criteria 
for a 50 percent rating.  PTSD symptoms did not cause him to 
have symptoms of the nature and severity listed in the 
criteria for a 70 percent rating, or occupational and social 
impairment with deficiencies in most areas.  Consequently, a 
further increase (to 70 percent rating) for this period of 
time is not warranted.  

Effective date:

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151(a).  A "claim" or "application" is a formal 
or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p).  If a formal  
claim is received within one year of an informal claim, it 
will be considered filed as of the date of receipt of the 
informal claim38 C.F.R. § 3.155. 

Correspondence from the Veteran received on September 20, 
2004 indicates that he had not worked since December 2002, 
and was considered a claim for TDIU.  The RO ultimately 
granted TDIU effective from June 17, 2004 (the date on which 
VA received correspondence from the Veteran indicating his 
PTSD had increased in severity, and seeking examination).

A claim for TDIU is essentially a claim for an increased 
rating and the effective date of an award on such claim is 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred if the claim is 
received within one year from such date; otherwise, the 
effective date of the award is the later of the date of 
receipt of the claim or the date entitlement arose.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o).  The report of an 
examination or hospitalization may constitute an informal 
claim for increase when the report relates to examination or  
treatment of a disability for which service connection has 
previously been established.  38 C.F.R. § 3.157(b)(1).

VA will grant a TDIU rating when the evidence shows that the 
veteran is precluded from obtaining or maintaining any 
gainful employment consistent with his education and 
occupational experience, by reason of his service-connected 
disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If there is 
only one such disability, it must be rated at 60 percent or 
more, and if there are two or more disabilities, at least one 
disability shall be rated at 40 percent or more with 
sufficient additional disability to bring the combined rating  
to 70 percent.  38 C.F.R. § 4.16(a).  For those veterans who 
fail to meet the percentage standards set forth in 38 C.F.R. 
§ 4.16(a), total disability ratings for compensation may 
nevertheless be assigned when it is found that the service- 
connected disabilities are sufficient to produce 
unemployability; such cases should be referred to the 
Director, Compensation and Pension Service, for extra- 
schedular consideration.  38 C.F.R. § 4.16(b).

The central inquiry is "whether the veteran's service- 
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither nonservice-connected disabilities 
nor advancing age may be considered in the determination.  
38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993).  

The Veteran contends that his award of TDIU should be made 
effective March 4, 2003, the date he filed a claim seeking 
service connection for PTSD.  

Inasmuch as the communication interpreted as a claim for TDIU 
was received on September 20, 2004, and no prior claim for 
TDIU has been identified, under the governing regulation 
(i.e., 3.400(o)(2)) the question before the Board is 
essentially  limited to consideration as to whether during 
the year prior to September 20, 2004, the Veteran met the 
legal requirements for TDIU and/or that it was factually 
shown during that year that due to his service connected 
disability the Veteran was  precluded from engaging in 
substantially gainful employment.  No other theory of 
entitlement to an earlier effect date authorized by law has 
been alleged by the Veteran or his representative.  

Prior to September 20, 2004 the Veteran's only service 
connected disability was PTSD, which had been rated 70 
percent from June 17, 2004.  However, prior to June 17, 2004, 
the PTSD was only rated 50 percent.  Thus, the schedular 
criteria for TDIU under 38 C.F.R. § 4.16(a) were not met 
prior to June 17, 2004.

Furthermore, prior to June 17, 2004 (and from September 20, 
2003, i.e., one year prior to the receipt of claim for TDIU) 
the symptoms of the Veteran's PTSD were not shown to be of 
such nature and severity as to render the Veterans incapable 
of maintaining employment (or to render inadequate the 
regular schedular criteria for the disability).  The symptoms 
of PTSD (and associated impairment of function) were fully 
encompassed by the schedular criteria.  Consequently, 
referral to the Under Secretary for Benefits or the Director 
of VA's Compensation and Pension Service for extraschedular 
consideration was not warranted.  The record does not show 
that prior to June 17, 2004 the Veteran was demonstrably 
unable to obtain or maintain employment due to his PTSD 
alone; therefore entitlement to TDIU prior to that date is 
not warranted.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o).

The Board notes that the Veteran claims he should be entitled 
to a TDIU rating effective from the date on which he filed a 
claim of service connection for PTSD.  Absent the filing of a 
claim for TDIU on such date, a showing that the schedular 
criteria for TDIU were met as of such date, or that 
entitlement to TDIU was shown as of such date, there is no 
legal authority for grant of a TDIU rating from the date 
sought (and none is cited or alleged).  Accordingly, an 
effective date for the award of TDIU prior to June 17, 2004 
is not warranted.


ORDER

Service connection for hepatitis C is denied.

An increased (to 50 percent) rating is granted for the 
Veteran's PTSD for the entire period prior to June 17, 2004, 
subject to the regulations governing payment of monetary 
awards.

An effective date prior to June 17, 2004 for the grant of 
TDIU is denied. 


REMAND

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
VA shall accept as sufficient proof of service-connection of 
any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).

The Veteran has testified that he had a VA audiological 
evaluation in 2006, when bilateral hearing loss and tinnitus 
were diagnosed.  A report of such examination is not 
associated with the claims file, suggesting that there are 
pertinent VA medical records outstanding.  Any such records 
are constructively of record, and must be secured.  
Furthermore, it is likely that by virtue of his MOS and 
combat experiences that he was exposed to noise trauma in 
service; a nexus examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The RO should secure for the record 
the complete clinical records of any VA 
evaluation or treatment the Veteran has 
received for hearing loss and/or tinnitus 
from January 2006 to the present (to 
specifically include the report of the 
audiological evaluation he has testified 
he received in 2006).  He should be asked 
to assist in this matter by identifying 
the location (and a more precise time 
frame) of the examination.  If such record 
is unavailable, the Veteran should be so 
advised.

2.  The RO should arrange for an 
audiological evaluation of the Veteran 
(with audiometric studies) to determine 
whether or not he has a bilateral hearing 
loss disability by VA standards and/or 
tinnitus, and if so the likely etiology of 
such disabilities.  The examiner must 
review the Veteran's claims file in 
conjunction with the examination, and 
provide opinions indicating whether, at 
least as likely as not, any tinnitus or 
hearing loss disability (shown by 
audiometry) is related to the Veteran's 
service, to include as due to noise trauma 
(including from combat) therein.

3.  The RO should then readjudicate these 
claims.  If either remains denied, the RO 
should issue an appropriate SSOC and 
afford the Veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


